Citation Nr: 0209650	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  00-04 918	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
nicotine dependence disorder.

2.  Entitlement to an increase in a 50 percent rating for 
post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1948 to October 1953, including a period as a 
prisoner of war of North Korea.

2.  The Board of Veterans' Appeals (Board) remanded this case 
in July 2000, and during the remand the RO granted all 
benefits claims on appeal (including a claim for a total 
compensation rating) except for claims for increased ratings 
for nicotine dependence and PTSD.

3.  In May 2002, prior to the promulgation of a decision in 
the appeal of the remaining issues, the Board received 
notification from the veteran that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204.  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.




ORDER

The appeal is dismissed.



		
L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


